        Case 3:20-cv-00331-DPJ-FKB Document 1 Filed 05/08/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERNN DISTRICT OF MISSISSIPPI
                                       OXFORD DIVISION

 KIMUANA BUTLER                                                                     PLAINTIFF




 VS.                                                                    CAUSE NO. 3:20-cv-331-DPJ-FKB

 CRENSHAW TRANSPORT LLC,
 LADARIUS BURKLEY,
 JOHN DOES 1-5; AND,
 JOHN DOE CORPORATIONS , 1-5.                                                     DEFENDANTS



                                             COMPLAINT
                                         (Jury Trial Requested)


         COMES NOW Kimuana Butler, ("Plaintiff '), by and through her undersigned counsel,

 and files this her Complaint against Crenshaw Transport, LLC, Ladarius Burkley, Amazon

 Logistics, and John Does and John Doe Corporations 1-5. Plaintiff seeks compensatory

 damages for personal injuries, medical bills and expenses, lost wages, damages for emotional

 distress, punitive damages, costs, and attorney fees. As more specifically set forth below.

                                          THE PARTIES

         1.      Plaintiff Kimuana Butler is an adult resident citizen of Shelby County,
Tennessee.

        2.       Defendant Crenshaw Transport, LLC, at all times relevant hereto, on information

and belief is a Tennessee limited liability company with its principal place of business at 576 Shofner

Ave, Memphis, TN 38109, who may be served with process of this Court by serving a copy at its

registered agent for service of process, United States Corporation Agents, INC. Located At 4295
           Case 3:20-cv-00331-DPJ-FKB Document 1 Filed 05/08/20 Page 2 of 5




Cromwell Rd., Ste 308, Chattanooga, TN 37421-2163 USA. At all times relevant, Defendant,

Ladarius Burkley was employed by and acting in the course and scope of his employment of

Defendant Crenshaw Transport.

           3.    Defendant Ladarius Burkley is an adult resident citizen of Mississippi who may be

served at his home address at 6097 Kensington Cir., Horn Lake, MS 38637. At all times relevant,

Defendant, Ladarius Burkley was employed by and acting in the course and scope of his employment

of Defendant Crenshaw Transport.

            4.   Defendants John Does 1-5 are believed to be adult resident citizens of Mississippi

 who may have participated, in whole or in part, or in conspiracy with each other, to discriminate

 against and terminate the Plaintiff because of her race, sex, or medical disability. Upon discovery

 of their true identities, the John Doe 1-5 individual Defendants' names and identities will be

 substituted.

            5.   Defendants John Doe Corporations 1-5 are believed to be corporations organized

 and existing under the laws of the state of Mississippi who may have participated, in whole or in

 part, or in conspiracy with each other, to discriminate against and terminate the Plaintiff because

 of her race, sex, or medical disability. Upon discovery of their true names and identities, the John

 Doe Corporation Defendants 1-5 names and identities will be substituted.


                                          JURISDICTION

           6.    This action arises under the Race and Sex Discrimination in Employment

 Act, and supplemental jurisdiction for state law claims.

            7.   This court has federal divesrity jurisdiction under 28 U.S.C.A. § 1332 as this actions

 seeks damages which exceed $75,000.00 in controversary between residents of at least two different

 states.
        Case 3:20-cv-00331-DPJ-FKB Document 1 Filed 05/08/20 Page 3 of 5




         8.      This court has personal and subject matter jurisdiction over the parties because

 upon information and belief all of the parties are either resident citizens of the state of Mississippi or

 are subject to this court's personal jurisdiction with respect to the civil action in the Northern

 District of Mississippi.

                                                VENUE

         9.      Venue is proper in this Court as a result of 28 U.S.C. Sec. 1391.

                                                 FACTS


        10.     The Plaintiff adopts and alleges the allegations contained in paragraphs 1 through

5 of this Complaint as if fully set out herein.

        11.     Defendant Crenshaw Transport, LLC, at all times relevant was an interstate

courier which employed Ladarius Burkley. On May 9, 2017, Kimuana Butler (“Ms. Butler”) was

a passenger in a vehicle being operated by Ladarius Burkley (“Burkley”) on behalf of Crenshaw,

in Monroe County, Arkansas, where without warning, Burkley lost control of his vehicle, causing

it to flip over, causing severe permanent injuries to the Plaintiff.

        12.     Defendant, Crenshaw’s gross negligence in hiring and entrusting Burkley with its

transportation vehicle was a contributing, proximate cause of the Plaintiff’s injuries.

        13.     Defendant, Burkley’s gross negligence and reckless operation of the vehicle he was

operating was also a proximate, contributing cause of the Plaintiff’s injuries.

        14.     As a proximate result of said collision and the Defendants’ negligent, gross

negligent, and/or reckless acts, the Plaintiff was seen by several medical providers for treatment

of the injuries she received in the above-referenced collision.

        15.     The collision was caused by the recklessness, carelessness, and negligence and
        Case 3:20-cv-00331-DPJ-FKB Document 1 Filed 05/08/20 Page 4 of 5




gross negligence of Defendants, for that among other acts, the Defendants:

        (A)     Crenshaw Negligently hired, retained, and entrusted one of its vehicles to be

operated by Burkley when they knew or should have known he had a history and propensity to

operate vehicles in a dangerous manner or otherwise operate vehicles under the influence of

illegal substances;

        (B)     Burkley operated his vehicle in a highly dangerous position under the

circumstances existing at the time of the subject incident;

        (C)     Failed to move his vehicle in the proper direction to avoid a collision;

        (D)     Failed to observe due care and precaution and to maintain proper and adequate

control of his motor vehicle;

        (E)     Failed to keep a proper lookout for other vehicles lawfully in front of him;

        (F)     Failed to exercise reasonable care in the operation of the motor vehicle he was

operating under the circumstances then and there existing at the time of the subject incident;

        (G)     Committed other acts of negligence that will be proven at the trial of this cause.

        16.     As a direct and proximate result of the negligence of the Defendants, as set forth

above, the Plaintiff sustained damages, including but not limited to serious physical injuries; pain

and suffering; emotional distress; medical expenses; lost wages; and other damages that will be

proven at the trial of this matter.

                                      PRAYER FOR RELIEF
                WHEREFORE PREMISES CONSIDERED, the Plaintiff requests a trial by jury

and demands damages including actual, compensatory, consequential, and incidental damages,

for physical injuries; physical and emotional pain and suffering, medical expenses; lost wages; and

any other special damages that may be incurred by the Plaintiff, together with attorney’s fees,
       Case 3:20-cv-00331-DPJ-FKB Document 1 Filed 05/08/20 Page 5 of 5




costs of suit and any further relief as the court may deem proper in an amount to exceed

$75,000.00.

                                                  KIMUANA BUTLER, PLAINTIFF

                                        By:    ___/s/ John C. Hall, II_______
                                                  JOHN C. HALL, II


 OF COUNSEL:
 JOHN C. HALL, II (MSB#: 99384)
 THE HALL LAW GROUP, PLLC
 263 E. PEARL ST.
 JACKSON, MS 39201
 Office: (601) 398-2089
 Fax: (601) 812-6266
 E-mail: jhall@halllawgrp.com
 Attorney for Plaintiff
